Citation Nr: 1101543	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-05 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right hand disability.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for aortic aneurysm.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for erectile 
dysfunction.

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for migraine 
headaches.

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for idiopathic and 
generalized seizure disorder.

7.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for adjustment 
disorder.

8.  Entitlement to an increased rating for service-connected 
gastroesophageal reflux disease (GERD), currently rated 10 
percent disabling.

9.  Entitlement to a total disability rating due to individual 
unemployability (TDIU) as a result of service-connected 
disabilities.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 17, 1976, to 
December 10, 1976, from January 8, 2001 to January 29, 2001, and 
from January 2003 to January 2005, and had service in the 
Reserves.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

A December 2007 rating decision denied entitlement to service 
connection for right hand disability and entitlement to a TDIU.  
A notice of disagreement was filed in February 2008, a statement 
of the case was issued in January 2009, and a substantive appeal 
was received in February 2009.  

A July 2008 rating decision denied entitlement to a compensable 
rating for GERD, and determined that new and material evidence 
had not been received to reopen the claims of entitlement to 
service connection for hypertension, aortic aneurysm, erectile 
dysfunction, migraine headaches, idiopathic and generalized 
seizure disorder, and adjustment disorder.  In July 2008, the 
Veteran filed a notice of disagreement, and a statement of the 
case was issued in January 2009.  In a January 2009 rating 
decision, the RO assigned a 10 percent disability rating to GERD, 
effective February 26, 2006.  Although an increased rating has 
been granted, the issue remains in appellate status, as the 
maximum schedular rating has not been assigned.  AB v. Brown, 6 
Vet. App. 35 (1993).  A substantive appeal was received in 
February 2009.

The issues of whether new and material evidence has been received 
to reopen entitlement to service connection for hypertension, 
aortic aneurysm, erectile dysfunction, migraine headaches, 
idiopathic and generalized seizure disorder, and adjustment 
disorder, and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  Synovitis and carpal tunnel syndrome of the right upper 
extremity manifested during a period of the Veteran's active duty 
service.  

2.  The Veteran's service-connected GERD is manifested by 
recurrent epigastric distress and pyrosis, but is not productive 
of regurgitation, dysphagia, or considerable impairment of 
health. 


CONCLUSIONS OF LAW

1.  Synovitis and carpal tunnel syndrome of the right upper 
extremity was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for the assignment of a disability rating in 
excess of 10 percent for gastroesophageal reflux disease have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In light of the 
favorable decision as it relates to the finding that service 
connection is warranted for synovitis and carpal tunnel syndrome 
of the right upper extremity, no further discussion of VCAA is 
necessary.  The agency of original jurisdiction will take such 
actions in the course of implementing this grant of service 
connection, and the Veteran may always file a timely notice of 
disagreement if he wishes to appeal from those downstream 
determinations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In March 2008, a VCAA letter was issued to the Veteran with 
regard to his increased rating claim which predated the AOJ 
decision.  Id.  The VCAA letter notified the Veteran of what 
information and evidence is needed to substantiate his claim, the 
information and evidence that must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
types of evidence necessary to establish an effective date.  Id.; 
but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a decision from the Court that provided 
additional guidance on the content of the notice that is required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims 
involving increase compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Board points out that the 
U.S. Court of Appeals for the Federal Circuit reversed the 
Court's holding in Vazquez, to the extent the Court imposed a 
requirement that VA notify a Veteran of alternative diagnostic 
codes or potential "daily life" evidence.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  The Board 
has determined that the March 2008 VCAA letter constituted proper 
notice per Vazquez.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's VA and private treatment records.  There is no 
indication of relevant, outstanding records which would support 
the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent a VA 
examination in April 2008.  The Board finds that such examination 
report is thorough and contains sufficient information to decide 
the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
increased rating issue on appeal.

Service connection

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" means active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24) (West 2002); Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).

In April 2007, the Veteran submitted a claim of service 
connection for right hand condition.  In support of his claim, he 
submitted a June 2006 x-ray examination report of the right hand 
which shows narrowing of the distal interphalangeal joints 
compatible with mild osteoarthritis, and a February 2007 MRI of 
the right hand which showed early inflammatory arthritic changes 
involving the carpal bones with associated synovitis, and no 
evidence of tendon synovitis involving the flexor and extensor 
tendons of the fingers.  

Of record is June 2004 and April 2006 correspondence from Renato 
V. Sartori, M.D., which stated that the Veteran initially sought 
treatment in February 2003, and every 1 to 3 months thereafter.  
Dr. Sartori discusses the Veteran's epileptic condition and 
states that "at some point" the Veteran "complained of 
symptoms reminding the diagnosis of Wrist Entrapment 
Neuropathy."  Electrical studies of the upper extremities were 
compatible with a carpal tunnel syndrome (CTS) greater in left, 
in addition to an acute Cervical Radiculopathy, mainly at the 
expense of the C8-T1 segments in the right.  Cervical MRI was 
indicative of a "Mild Multilevel Spondylosis Deformans."  While 
Dr. Sartori did not identify the date in which CTS was 
identified, subsequent statements in the April 2006 
correspondence suggest that it occurred in or about 2003, which 
was during his period of active service.  In the April 2006 
correspondence, Dr. Sartori diagnosed CTS in right and left.  

In February 2007, the Veteran underwent a VA examination and the 
Veteran complained of pain in the right hand unrelated to any 
trauma for the prior 8 months.  The examiner commented that x-
rays had been negative but noted that an MRI showed early 
inflammatory changes involving carpal bones with associated 
synovitis, and no evidence of tendon synovitis in the flexors or 
extensor tendons of the fingers.  The examiner diagnosed right 
hand thumb synovitis.  

While the VA examiner did not specifically diagnose carpal tunnel 
syndrome, the examiner did diagnose synovitis which is swelling 
of the joints in the right hand and thumb.  In light of the prior 
diagnosis of carpal tunnel syndrome, which is a chronic 
disability and which was rendered during the Veteran's final 
period of active service, and the current diagnosis of synovitis, 
the Board has determined that service connection is warranted for 
a disability of the right upper extremity.  Resolving all doubt 
in the Veteran's favor, the Board concludes that service 
connection is warranted for synovitis and carpal tunnel syndrome 
of the right upper extremity.

Increased rating

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

In April 2008, the Veteran underwent a VA examination.  The date 
of onset was about 10 years ago.  The Veteran stated that he was 
taking multiple medications for seizures and musculoskeletal 
conditions when he started suffering burning pain in the 
epigastric and sternum areas, associated with meals.  He stated 
that the above symptoms are daily.  He denied spontaneous nausea 
or vomits, but reported that he sometimes induces vomits himself 
for relief.  He reported frequent burping.  He treats with 
Protonix and Omeprazole and denied any side effects.  There was 
no history of nausea, vomiting, and dysphagia.  He reported a 
history of daily esophageal distress accompanied by pain in the 
substernal area.  He reported that the pain is frequent and 
moderate in nature.  He reported daily heartburn and pyrosis.  He 
denied any regurgitation, hematemesis or melena, and esophageal 
dilation.  There were no signs of anemia, significant weight loss 
or malnutrition.  The examiner diagnosed gastroesophageal reflux 
disease.  The examiner noted that the Veteran was not employed 
due to retirement.  The examiner stated that there no effects on 
usual daily activities.  The Veteran reported that the effect of 
GERD in his life is the need to maintain a strict diet free of 
irritants.

Disabilities involving the digestive system are evaluated under 
the regulatory criteria found at 38 C.F.R. §§ 4.110- 4.114.  The 
Veteran's service-connected GERD has been rated by the RO as 10 
percent disabling under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7346.

Under Diagnostic Code 7346, a 60 percent evaluation is warranted 
for symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation is assigned when there is evidence of 
persistently recurrent epigastric distress with dysphasia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
A 10 percent evaluation is assigned when there is evidence of two 
or more of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Based on the subjective complaints, and objective findings 
detailed hereinabove, the Board has determined that a disability 
rating in excess of 10 percent is not warranted for the Veteran's 
GERD.  The medical evidence clearly reflects that the Veteran 
experiences esophageal distress accompanied by pain in the 
substernal area with heartburn and pyrosis, thus the evidence of 
record shows that he has at least two of the symptoms described 
under the 30 percent rating criteria.  A higher rating is not 
warranted, however, as the Veteran does not experience more than 
two symptoms of the disability, as there is no evidence of 
regurgitation or dysphagia, and the Veteran does not have 
considerable impairment of health.  The VA examiner specifically 
commented that his overall general health is good, and his main 
complaint stemmed from the epigastric distress.  Moreover, the 
Veteran has specifically denied any vomiting, dysphagia, 
hematemesis, or melena, and anemia or weight loss was not shown.  
There is otherwise no other diagnostic code which could provide 
for a higher disability rating.

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds the severity of the Veteran's service-connected 
GERD is fully contemplated by the rating criteria.  There is 
nothing exceptional about the Veteran's service-connected 
disability.  The degree of disability exhibited is contemplated 
by the rating schedule.  Thus, the Board finds that the threshold 
test is not met for referral for extraschedular consideration.  
38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for synovitis and carpal tunnel 
syndrome of the right upper extremity is granted.

Entitlement to a disability rating in excess of 10 percent for 
gastroesophageal reflux disease is denied.


REMAND

New and material issues

Per Kent v. Nicholson, 20 Vet. App. 1 (2006) and 38 U.S.C.A. § 
5103(a) (West 2002), upon receipt of a claim to reopen, proper 
notice must be issued to the Veteran that (1) notifies the 
Veteran of the reason for the previous denial; (2) notifies the 
Veteran of the evidence and information necessary to reopen the 
claim; and (3) notifies the Veteran of what specific evidence 
would be required to substantiate the elements needed to grant 
the Veteran's service connection claim as outlined by the Court 
in Kent.

In February 2008, the Veteran filed a claim to reopen entitlement 
to service connection for hypertension, aortic aneurysm, erectile 
dysfunction, migraine headaches, idiopathic and generalized 
seizure disorder, and adjustment disorder.  In March 2008, the RO 
issued notice to the Veteran informing him that his claims of 
service connection was previously denied in a November 2005 
rating decision, but such letter did not fully comply with Kent, 
in that it failed to notify the Veteran of the basis for the 
prior November 2005 denial with regard to each specific issue and 
the notice failed to notify the Veteran of the specific evidence 
needed to substantiate his service connection claims, i.e. 
evidence that pertinent disability was incurred or aggravated 
during his period of service, evidence that current disability is 
due to service or injuries sustained therein, or evidence that 
pertinent disability was caused by or aggravated by a service-
connected disability.  

On remand, the AMC/RO should send another letter in compliance 
with Kent including identifying the last prior denial (the 
November 2005 RO decision), the basis for the prior denial as to 
each specific issue, and a statement of the specific evidence 
required to substantiate the elements needed to grant the 
Veteran's service connection claims, i.e. evidence that pertinent 
disability was incurred or aggravated during his period of 
service, evidence that current disability is due to service or 
injuries sustained therein, or evidence that pertinent disability 
was caused by or aggravated by a service-connected disability.  

The Veteran's claim of entitlement to a TDIU is inextricably 
intertwined with the issues being remanded, and thus the Board 
will defer consideration of the appeal with regard to entitlement 
to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one issue 
cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) that (1) notifies the Veteran of the 
reason for the previous denial (November 2005 RO 
denial) with regard to each specific issue; (2) 
notifies the Veteran of the evidence and 
information necessary to reopen the claim(s); and 
(3) notifies the Veteran of what specific 
evidence would be required to substantiate the 
elements needed to grant the Veteran's service 
connection claim(s) (i.e., evidence that 
pertinent disability was incurred or aggravated 
during his period of service, or evidence that 
current disability is due to service or injuries 
sustained therein).  The requirements of such 
notice are outlined by the Court in Kent.

2.  The RO/AMC should then readjudicate the 
issues.  All applicable laws and regulations 
should be considered.  If any of the benefits 
sought on appeal remain denied, the Veteran 
should be provided with a supplemental statement 
of the case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


